Bass sued Hightower in tbe city court of DeKalb ■county, for tbe recovery of certain cattle and currency, and made bail affidavit. Hightower was served, and failing to give bond or to produce the property, the .sheriff, being unable to find any of it except four head of the cattle, committed him to jail. He thereupon brought a petition to the judge of said court for the writ of habeas corpus, alleging that he was illegally restrained of his liberty, that he had delivered to the .sheriff' all the cattle in his possession and control, and was unable to give security or produce the property as required by law, for which he could show good cause, •etc. The writ was issued, and the matter coming on to be heard, defendant moved to dismiss the petition, on the grounds that the allegations did not entitle peti*603tioner to the writ and would not authorize his discharge from custody; and that his remedy, if any, was not by this writ but under the code, §3420(a). The motion was overruled, and Bass, having been made a party defendant to the proceeding, objected to the evidence offered in support of the petition, on the ground that it was illegal and irrelevant. The objection was overruled ; and after hearing evidence, the court rendered judgment discharging Hightower from custody. Defendants excepted.
Glenn & Maddox, for plaintiffs in error.